KEITH PAGE PARRISH, SR. V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-266-CV





KEITH PAGE PARRISH, SR.	APPELLANT



V.



PDG GROUP INCORPORATED	APPELLEE



------------



FROM THE 30
TH
 DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Keith Page Parrish, Sr. appeals the trial court’s grant of summary judgment in favor of appellee PDG Group Incorporated.  Because appellant failed to pay or make arrangements to pay the trial court clerk’s fee for preparing the clerk’s record, we dismiss this appeal for want of prosecution.

The trial court signed the judgment that forms the basis of this appeal 
on August 14, 2003, and the appellate record was to be filed in this court within sixty days after that date.  
Tex. R. App. P.
 35.1.  Appellant was responsible for paying or making arrangements for paying the fee for the preparation of the clerk’s record so that the trial court clerk could file the record in a timely manner.  
Tex. R. App. P.
 35.3(a).  

On January 27, 2004, we notified appellant that the clerk’s record had not been timely filed and requested the record to be filed by February 25, 2004.  
See 
Tex. R. App. P.
 37.3(a)(1).  On January 29, 2004, the trial court clerk responsible for preparing the record in this appeal informed us that appellant had not made arrangements to pay for the clerk’s record.  Therefore, we notified appellant on February 2, 2004 that we would dismiss his appeal for want of prosecution unless he made arrangements by February 17, 2004 to pay for the clerk’s record and provide us with proof of payment.  
See 
Tex. R. App. P.
 37.3(a)(1), (b).  Appellant did not respond with proof of payment.  Accordingly, we dismiss the appeal for want of prosecution.  See 
Tex. R. App. P. 
37.3(b), 42.3(b).

PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: March 25, 2004

FOOTNOTES
1:Tex. R. App. P.
 47.4.